DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In a response filed on June 1, 2021, Applicant: (1) cancels claim 7; (2) adds new claim 21; and (3) amends claims 1, 5, 11, 14-16, 19 and 20.
Claims 1-8 and 10-21 are presented for examination.
Response to Amendment
In light of Applicant’s amendment to claims 5, 14 and 19, the previously presented 35 U.S.C. § 112(b) rejection of these claims for indefiniteness is hereby withdrawn.
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
Reasons for Allowance
According to 37 CFR 1.104(e), if the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning. Accordingly, Examiner concludes that, for clarity, the record requires that Examiner set forth reasons for the allowance of claims 1-8, 10-15 and 21-26. The applicant or patent owner may file a statement commenting on the following reasons for allowance within THREE MONTHS FROM THE “MAILING DATE” of this communication.
The following is an examiner’s statement of reasons for allowance.
inter alia the following references:
		US 2003/0079100 A1			Williams et al.
		US 5,237,668 A1				Blandy et al.
		US 2006/0036824 A1			Greiner et al.
Regarding claims 1, 11 and 16, Williams teaches a computer system (172, FIG. 2 / 840, FIG. 8 / 1302, FIG. 13) for facilitating processing within a computing environment (¶ 37, 38, 62 “node 840 is a [] CPU and associated circuitry”; ¶ 89 “a processing unit, embodies a general architecture 1302”; note: node 172 may be a processing unit, such as node 840 and computer 1302 [see ¶ 37, 62, 89]), the computer system comprising:
a memory (1308-1310, FIG. 13) (¶ 89 “A processing unit [] includes a main memory 1308, such as a random access memory (RAM) or other dynamic storage device”; ¶ 90 “A processing unit may further include a read only memory (ROM) 1309 or other static storage device...A storage device 1310, such as a magnetic disk or optical disk, may also be provided”); and
a processor (1304, FIG. 13) in communication (1303, FIG. 13) with the memory, wherein the computer system is configured to perform a method (¶ 89 “A processing unit includes a bus 1303 or other communication mechanism for communicating instructions, messages and data, collectively, information, and one or more processors 1304 coupled with the bus 1303 for processing information.  A processing unit also includes a main memory 1308, such as a random access memory (RAM) or other dynamic storage device, coupled to the bus 1303”; ¶ 90 “A processing unit may further include a read only memory (ROM) 1309 or other static storage device coupled to the 
obtaining an I/O operation to perform multiple functions, the I/O operation being a single architected I/O operation (note: Williams’ I/O operation is a single architected I/O operation because its functions are “performed as part of the I/O operation,” also note that it is implicit that the “I/O operation” of node 172 must be “obtained” in order to be executed/performed [see ¶ 37, 38]); and
executing the I/O operation (note: node 172 of Williams may execute/ perform an “I/O operation” [see ¶ 37, 38]), the executing including:
performing a first function of the multiple functions, the first function including moving a block of data from one location (142, FIG. 2) to another location (215, FIG. 2) (¶ 37 “perform a first function/move data contained in the second allocation unit 142 to a fourth allocation unit 215”); and
performing a second function of the multiple functions, the second function including setting a storage key, the storage key being associated with the block of data and controlling access to the block of data, the first function and the second function being performed as part of the single architected I/O operation (¶ 38 “node 172 [] writes the data to be moved... to the fourth allocation unit 215 and simultaneously sets/updates a [] storage access key 163 with values indicating the new contents of the fourth allocation unit 215/the block of data”; note: Williams’ setting/ updating of storage key 163 is a second function that is part of the single architected I/O operation of Williams’ first function, i.e., moving data, 
However, Williams does not explicitly disclose: obtaining an instruction to perform multiple functions, the instruction being a single architected instruction; executing the instruction, the executing including: performing a second function, the second function including setting one portion of a storage key using one selected key and another portion of the storage key using another selected key, wherein the one portion of the storage key includes an access control field and a fetch protection field, and the other portion of the storage key includes a reference field and a change field; and wherein the instruction is an I/O operation.
In an analogous art, Blandy teaches:
obtaining an instruction to perform multiple functions, the instruction being a single architected instruction (col. 12, lns. 41-54 “obtaining/receiving each instruction... including each MVPG instruction”; col. 12, lns. 4-30 “the move page process is...multiple functions/a sequence of steps that are automatically performed by a processor machine executing a single instruction”);
executing the instruction (col. 8, lns. 43-47; col. 10, lns. 40-56; col. 11, lns. 5-20 “The MVPG instruction operation (from the time it starts executing to the time it ends its execution...is done by the processor”); and
wherein the instruction is an I/O operation (col. 12, lns. 55-59 “operation of the MVPG instruction causes the data in the specified source page location to be output/ copied into the specified destination page location”; note: Blandy’s MVPG instruction 
However, Williams in view of Blandy does not explicitly disclose: performing a function, the function including setting one portion of a storage key using one selected key and another portion of the storage key using another selected key, wherein the one portion of the storage key includes an access control field and a fetch protection field, and the other portion of the storage key includes a reference field and a change field.
In an analogous art, Greiner teaches executing an instruction (600, FIG. 6A) (¶ 59 “a conditional Set Storage Key Extended (SSKE) instruction”; ¶ 61 “executing a conditional Set Storage Key Extended instruction is described with reference to FIGS. 7a-7b”), the executing including:
performing a function (728/736, FIG. 7B), the function including setting one portion of a storage key (400, FIG. 4) using one selected key and another portion of the storage key using another selected key (¶ 48 “storage key 400”; ¶ 59, 69 “the reference bit for the storage key is replaced by a specified bit (e.g., bit 61) of general register R1 606”; ¶ 59, 71 “the change bit for the storage key is replaced by a specified bit (e.g., bit 62) of general register R1 606”; note: the execution of Greiner’s SSKE instruction 600 may include either function 728 or 736, each of which uses a portion (i.e., either bit 61 or bit 62, respectively) of the selected key of register R1 606, and the remaining portion of the selected key of register R2 608, to set 730 a storage key 400 [see ¶ 71, 69, 59]),
wherein the one portion of the storage key includes an access control field (402, FIG. 4) and a fetch protection field (404, FIG. 4), and a different portion of the storage key includes a reference field (406, FIG. 4) and a change field (408, FIG. 4) (¶ 48 
However, the prior art of record, alone or in combination, does not explicitly disclose inter alia that: (1) one selected key is used to set a portion of a storage key that includes a reference field and a change field; and (2) another selected key is used to set another portion of a storage key, where the other portion of the storage key includes a reference field and a change field. 

Claims 2-8, 10, 12-15 and 17-21 depend from claims 1, 11 and 16, therefore the dependent claims are allowable for at least the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALISH K BELL/Examiner, Art Unit 2432
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432